Case 5:20-cv-01280-SVW-KK Document 139 Filed 07/27/21 Page 1 of 6 Page ID #:2056



                                                                     JS-6
Case 5:20-cv-01280-SVW-KK Document 139 Filed 07/27/21 Page 2 of 6 Page ID #:2057
Case 5:20-cv-01280-SVW-KK Document 139 Filed 07/27/21 Page 3 of 6 Page ID #:2058
Case 5:20-cv-01280-SVW-KK Document 139 Filed 07/27/21 Page 4 of 6 Page ID #:2059
Case 5:20-cv-01280-SVW-KK Document 139 Filed 07/27/21 Page 5 of 6 Page ID #:2060
Case 5:20-cv-01280-SVW-KK Document 139 Filed 07/27/21 Page 6 of 6 Page ID #:2061
